

115 HRES 408 IH: Commemorating the 50th anniversary of the Smithsonian Folklife Festival.
U.S. House of Representatives
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 408IN THE HOUSE OF REPRESENTATIVESJune 26, 2017Mr. Sam Johnson of Texas (for himself, Ms. Matsui, and Mr. Cole) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCommemorating the 50th anniversary of the Smithsonian Folklife Festival.
	
 Whereas the Smithsonian Folklife Festival, founded on July 1, 1967, by the Smithsonian Institution, is commemorating 50 years of cultural exploration, exchange, and engagement on the National Mall of the United States this year;
 Whereas the purposes of the Smithsonian Folklife Festival are to collaborate with individuals and communities throughout the United States and around the world to present diverse, community-based traditions in an engaging, accessible, and culturally appropriate way; to show the connections between traditional and emerging practices, skills, and knowledge through research, performance, demonstration, conversation, and documentation; and to support the efforts of individuals and communities working to promote the resilience, integrity, vitality, and sustainability of their own cultural heritage;
 Whereas the Smithsonian Folklife Festival continues to collaborate with the American Folklife Center of the Library of Congress, Folk & Traditional Arts Program of the National Endowment for the Arts, the National Park Service, scholarly societies, and State and local arts agencies to deepen and advance public curiosity and appreciation of rich folk and traditional arts and practices as vital and integral to the social fabric of families, communities, and nations;
 Whereas the Smithsonian Folklife Festival has inspired similar cultural exhibitions and festivals across the United States and around the world;
 Whereas the Smithsonian Folklife Festival has generated educational curricula, scholarly publications, documentary films, and new nongovernmental organizations committed to the documentation and presentation of folk and traditional arts;
 Whereas the Smithsonian Folklife Festival continues to foster intercultural dialogue, cross-generational learning, and cultural equity;
 Whereas the Smithsonian Folklife Festival continues to celebrate the diversity of artistic expression and the dignity, delight, and innovation found in the creative process; and
 Whereas the week of June 26, 2017, through June 30, 2017, is an appropriate week to designate as Folk and Traditional Arts and Culture Week in honor of the 50th anniversary of the Smithsonian Folklife Festival: Now, therefore, be it  That the House of Representatives recognizes Folk and Traditional Arts and Culture Week in honor of the 50th anniversary of the Smithsonian Folklife Festival, to—
 (1)recognize practitioners of folk and traditional culture, and the institutions and organizations that support them;
 (2)explore the creativity found within their own families and communities; and (3)congratulate the Smithsonian Folklife Festival for 50 years of outstanding efforts to champion creativity, cultural diversity and sustainability, cross-generational engagement, and intercultural communication through community-based research, public presentation, and archival documentation during the week.
			